UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1553


KAREN F. BASS,

                 Plaintiff - Appellant,

          v.

GREAT EASTERN    RESORT;   DAVID   CLEVENGER;   TIM   HINKLE;   STEVE
NICHOLS,

                 Defendants - Appellees.



                               No. 16-1554


KAREN F. BASS,

                 Plaintiff - Appellant,

          v.

GREAT EASTERN    RESORT;   DAVID   CLEVENGER;   TIM   HINKLE;   STEVE
NICHOLS,

                 Defendants - Appellees.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:16-cv-00360-TDS-LPA; 1:16-cv-00214-TDS-LPA)


Submitted:   August 30, 2016              Decided:    September 13, 2016


Before MOTZ, FLOYD, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Karen F. Bass, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

       Karen F. Bass appeals the district court’s orders accepting

the recommendations of the magistrate judge and dismissing these

civil actions under 28 U.S.C. § 1915(e)(2)(B) (2012).                  We have

reviewed the records and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                Bass v.

Great E. Resort, Nos. 1:16-cv-00360-TDS-LPA; 1:16-cv-00214-TDS-

LPA (M.D.N.C., April 19, 2016; May 6, 2016).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        3